DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on January 24, 2018. 
This action is in response to amendments and/or remarks filed on April 28, 2021. In the current amendments, claims 1, 3, 5, 7, 8, 10, 14, 15, 17, 19, and 20 are amended. Claims 2, 4, 6, 9, 11 – 13, 16, and 18 have been canceled. Claims 1, 3, 5, 7, 8, 10, 14, 15, 17, 19, and 20 are presented for examination and are pending. 
In response to amendments and/or remarks filed on April 28, 2021, the objection to the drawings made in the previous office action has been withdrawn. 
In response to amendments and/or remarks filed on April 28, 2021, the objection to claims 12 and 13 made in the previous office action has been withdrawn. 
In response to amendments and/or remarks filed on April 28, 2021, the 35 U.S.C. 112(b) rejections to claims 7, 12 – 14, and 20 made in the previous office action has been withdrawn. 
In response to amendments and/or remarks filed on April 28, 2021, the 35 U.S.C. 103 rejections to claims 1, 3, 5, 7, 8, 10, 14, 15, 17, 19, and 20 has been withdrawn. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “non-transitory computer-readable medium”, recited in claims 8, 10, and 14, is not recited in the specification.
The amendments to independent claims 1, 8, and 15: “in response to the pre-processing, determining, by the server and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request;” does not have support in the disclosure. 
The specification provides support for the following (which is different than what is claimed): Para [0051]: “Determining a frequency distribution of words corresponding to pre-defined topics in the filtered and stemmed help request includes using a Latent Dirichlet allocation (LDA) technique to automatically discover topics in the current help request, and categorizing the current help request based on the determined frequency distribution of words corresponding to pre-defined topics.”
The specification provides support for using a frequency distribution of words with LDA to discover topics in the help request, not determining a frequency distribution of predefined topics in the preprocessed help request based on LDA. 

Claim Objections
Claims 1, 3, 5, 7, 8, 10, 14, 15, 17, 19, and 20 are objected to because of the following informalities: 
Regarding Claim 1, 
Claim 1 recites: “a plurality solutions associated with the plurality of predefined topics;”, this should be rewritten to “a plurality of solutions associated with the plurality of predefined topics;”
Claim 1 recites: “the plurality predefined topics in the previous help request”, this should be rewritten to “the plurality of predefined topics in the previous help request;”
Regarding Claim 3, 
Claim 3 recites “for the plurality of previous help request”, this should be rewritten to “for the plurality of previous help requests”
Regarding Claim 8, 
Claim 8 recites: “a plurality solutions associated with the plurality of predefined topics;”, this should be rewritten to “a plurality of solutions associated with the plurality of predefined topics;”
Claim 8 recites: “the plurality predefined topics in the previous help request”, this should be rewritten to “the plurality of predefined topics in the previous help request;”
Regarding Claim 10, 
Claim 10 recites “for the plurality of previous help request”, this should be rewritten to “for the plurality of previous help requests”
Regarding Claim 15, 
Claim 15 recites: “a plurality solutions associated with the plurality of predefined topics;”, this should be rewritten to “a plurality of solutions associated with the plurality of predefined topics;”
Claim 15 recites: “the plurality predefined topics in the previous help request”, this should be rewritten to “the plurality of predefined topics in the previous help request;”
Regarding Claim 17, 
Claim 17 recites “for the plurality of previous help request”, this should be rewritten to “for the plurality of previous help requests”

Dependent claims 3, 5, 7, 10, 14, 17, 19, and 20 are objected to because they are directly and indirectly dependent on objected claims. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7, 8, 10, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, 
Claim 1 recites: “in response to the pre-processing, determining, by the server and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request”, however this limitation does not have support in the specification. 
The specification provides support for the following (which is different than what is claimed): Para [0051]: “Determining a frequency distribution of words corresponding to pre-defined topics in the filtered and stemmed help request includes using a Latent Dirichlet allocation (LDA) technique to automatically discover topics in the current help request, and categorizing the current help request based on the determined frequency distribution of words corresponding to pre-defined topics.”
The specification provides support for using a frequency distribution of words with LDA to discover topics in the help request, not determining a frequency distribution of predefined topics in the preprocessed help request based on LDA. 

Dependent claims 3, 5, 7, 10, 14, 17, 19, and 20 are rejected because they are directly and indirectly dependent on rejected claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 8, 10, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, 
Claim 1 recites “the determining based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution and a second frequency distribution of the previous help request,”. This limitation lacks clarity because it is unclear if the KLD measure is between the first and second frequency distribution of the previous help request or if the KLD measure is between the first frequency distribution of the current help request and a second frequency distribution of a previous help request. For purposes of examination, this limitation is interpreted to be a KLD measure between the first frequency distribution of the current help request and a second frequency distribution of a previous help request.
Regarding Claim 5, 

Regarding Claim 8, 
Claim 8 recites “the determining based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution and a second frequency distribution of the previous help request,”. This limitation lacks clarity because it is unclear if the KLD measure is between the first and second frequency distribution of the previous help request or if the KLD measure is between the first frequency distribution of the current help request and a second frequency distribution of a previous help request. For purposes of examination, this limitation is interpreted to be a KLD measure between the first frequency distribution of the current help request and a second frequency distribution of a previous help request.
Regarding Claim 15, 
Claim 15 recites “the determining based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution and a second frequency distribution of the previous help request,”. This limitation lacks clarity because it is unclear if the KLD measure is between the first and second frequency distribution of the previous help request or if the KLD measure is between the first frequency distribution of the current help request and a second frequency distribution of a previous help request. For purposes of examination, this limitation is interpreted to be a KLD measure between the first frequency distribution of the current help request and a second frequency distribution of a previous help request.
Regarding Claim 19, 
Claim 19 recites “the first frequency distribution of words corresponding to the plurality of predefined topics…”. There is insufficient antecedent basis for this limitation in the claim.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 7, 8, 10, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to receiving a help request about a computer application or computing device, determining a frequency distribution of topics in the help request using Latent Dirichlet Allocation, comparing the current frequency distribution with previous help requests, determining if the current help request is similar to a previous help request using a Kullback-Leibler distance, and assigning the solution for the previous help request as the solution for the current help request. Each of the following limitations:
receiving… a current help request describing in text a problem with a computer application or computing device;

in response to the pre-processing, determining,… and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request;
comparing… the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, the plurality of previous help requests including the plurality of predefined topics and a plurality solutions associated with the plurality of predefined topics;
determining the preprocessed current help request is textually similar to a previous help request, the determining based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution and a second frequency distribution of the previous help request, the previous help request associated with a known solution for a previous problem, the second frequency distribution corresponding to the plurality predefined topics in the previous help request; and
assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request...
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“computer implemented”, “at a server”, “by the server”, “at the server”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses receiving a current help request describing in text a problem with a computer application or computing device (corresponds to observation, the function is just associated with receiving a request that is about computers which renders that the function corresponds to observing a request about a computer application or computing device), pre-processing the current help request by at least filtering the text to remove one or more non-technical words and stemming the text (corresponds to evaluation and judgement), determining based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics (corresponds to using mathematical methods (Latent Dirichlet allocation) to perform mathematical operations and analysis (determining a frequency distribution)), comparing the first frequency distribution of the preprocessed current help request to a plurality of previous help requests (corresponds to evaluation and judgement), determining that the preprocessed current help request is textually similar to a previous help request, the determining based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution and a second frequency distribution of the previous help request (corresponds to using mathematical methods (Kullback-Leibler divergence) to perform mathematical operations and analysis (measuring the distance between two frequency distributions)), assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer implemented”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to determining a plurality of frequency distributions. Each of the following limitation(s):
wherein the comparing includes determining, for the plurality of previous help request, a plurality of frequency distributions.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) but for the recitation of generic computer components (“computer implemented”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determining a plurality of frequency distributions for the plurality of pervious help requests (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer implemented”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to categorizing the help request based on the frequency distribution of words corresponding to the plurality of predefined topics. Each of the following limitation(s):
wherein determining the first frequency distribution of words corresponding to the plurality of predefined topics in the filtered and stemmed current help request further includes categorizing the preprocessed current help request based on the determined first frequency distribution of words corresponding to the plurality of predefined topics.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) but for the recitation of generic computer components (“computer implemented”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses categorizing the help request based on the frequency distribution of words corresponding to the plurality of predefined topics (corresponds to evaluation and judgement with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer implemented”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to using a Kullback-Leibler distance to provide a similarity measure between the first and second frequency distribution. Each of the following limitation(s):
wherein the Kullback-Leibler distance (KLD) measure provides a similarity measure using a term-scoring function based on differences between the first frequency distribution and the second frequency distribution.
as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“computer implemented”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses that the KLD measure uses a term scoring function to provide a distance between two frequency distributions (corresponds to using mathematical methods (KLD with a scoring function) to perform mathematical operations and analysis (measure the distance between two frequency distributions)). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “computer implemented”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to receiving a help request about a computer application or computing device, determining a frequency distribution of topics in the help request using Latent Dirichlet Allocation, comparing the current frequency distribution with previous help requests, determining if the current help request is similar to a previous help request using a Kullback-Leibler distance, and assigning the solution for the previous help request as the solution for the current help request. Each of the following limitations:
receiving… a current help request describing in text a problem with a computer application or computing device;
pre-processing… the current help request by at least filtering the text to remove one or more non-technical words and stemming the text by reducing one or more technical words in the text to a base form:
in response to the pre-processing, determining,… and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request;
comparing… the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, the plurality of previous help requests including the plurality of predefined topics and a plurality solutions associated with the plurality of predefined topics;
determining the preprocessed current help request is textually similar to a previous help request, the determining based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution and a second frequency distribution of the previous help request, the previous help request associated with a known solution for a previous problem, the second frequency distribution corresponding to the plurality predefined topics in the previous help request; and
assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request...
corresponds to observation, the function is just associated with receiving a request that is about computers which renders that the function corresponds to observing a request about a computer application or computing device), pre-processing the current help request by at least filtering the text to remove one or more non-technical words and stemming the text (corresponds to evaluation and judgement), determining based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics (corresponds to using mathematical methods (Latent Dirichlet allocation) to perform mathematical operations and analysis (determining a frequency distribution)), comparing the first frequency distribution of the preprocessed current help request to a plurality of previous help requests (corresponds to evaluation and judgement), determining that the preprocessed current help request is textually similar to a previous help request, the determining based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution and a second frequency distribution of the previous help request (corresponds to using mathematical methods (Kullback-Leibler divergence) to perform mathematical operations and analysis (measuring the distance between two frequency distributions)), assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer program product comprising instructions embodied on a non-transitory computer-readable storage medium, the instructions, when executed by at least one computing device, cause operations comprising”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to determining a plurality of frequency distributions. Each of the following limitation(s):
wherein the comparing includes determining, for the plurality of previous help request, a plurality of frequency distributions.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) but for the recitation of generic computer components (“computer program product”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determining a plurality of frequency distributions for the plurality of pervious corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer program product comprising instructions embodied on a non-transitory computer-readable storage medium, the instructions, when executed by at least one computing device, cause operations comprising”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 14, 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to using a Kullback-Leibler distance to provide a similarity measure between the first and second frequency distribution. Each of the following limitation(s):
wherein the Kullback-Leibler distance (KLD) measure provides a similarity measure using a term-scoring function based on differences between the first frequency distribution and the second frequency distribution.
as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“computer program product”). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses corresponds to using mathematical methods (KLD with a scoring function) to perform mathematical operations and analysis (measure the distance between two frequency distributions)). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “A computer program product comprising instructions embodied on a non-transitory computer-readable storage medium, the instructions, when executed by at least one computing device, cause operations comprising”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into 
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 15, 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to receiving a help request about a computer application or computing device, determining a frequency distribution of topics in the help request using Latent Dirichlet Allocation, comparing the current frequency distribution with previous help requests, determining if the current help request is similar to a previous help request using a Kullback-Leibler distance, and assigning the solution for the previous help request as the solution for the current help request. Each of the following limitations:
receiving… a current help request describing in text a problem with a computer application or computing device;

in response to the pre-processing, determining,… and based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics in the preprocessed current help request;
comparing… the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, the plurality of previous help requests including the plurality of predefined topics and a plurality solutions associated with the plurality of predefined topics;
determining the preprocessed current help request is textually similar to a previous help request, the determining based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution and a second frequency distribution of the previous help request, the previous help request associated with a known solution for a previous problem, the second frequency distribution corresponding to the plurality predefined topics in the previous help request; and
assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request...
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas, or equations) but for the recitation of generic computer components (“a processor; and a memory, the processor executing instructions stored in the memory to cause the system to provide operations comprising:”, “at a server”, “by the server”, “at the server”) and insignificant extra-solution activity. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses receiving a current help request describing in text a problem with a corresponds to observation, the function is just associated with receiving a request that is about computers which renders that the function corresponds to observing a request about a computer application or computing device), pre-processing the current help request by at least filtering the text to remove one or more non-technical words and stemming the text (corresponds to evaluation and judgement), determining based on a Latent Dirichlet allocation, a first frequency distribution of a plurality of predefined topics (corresponds to using mathematical methods (Latent Dirichlet allocation) to perform mathematical operations and analysis (determining a frequency distribution)), comparing the first frequency distribution of the preprocessed current help request to a plurality of previous help requests (corresponds to evaluation and judgement), determining that the preprocessed current help request is textually similar to a previous help request, the determining based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution and a second frequency distribution of the previous help request (corresponds to using mathematical methods (Kullback-Leibler divergence) to perform mathematical operations and analysis (measuring the distance between two frequency distributions)), assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and a memory, the processor executing instructions stored in the memory to cause the system to provide operations comprising:”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 17, 
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to determining a plurality of frequency distributions. Each of the following limitation(s):
wherein the comparing includes determining, for the plurality of previous help request, a plurality of frequency distributions.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determining a plurality of frequency distributions for the plurality of pervious help requests (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and a memory, the processor executing instructions stored in the memory to cause the system to provide operations comprising:”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 19, 

Step 1 Analysis: Claim 19 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to categorizing the help request based on the frequency distribution of words corresponding to the plurality of predefined topics. Each of the following limitation(s):
wherein determining the first frequency distribution of words corresponding to the plurality of predefined topics in the filtered and stemmed current help request further includes categorizing the preprocessed current help request based on the determined first frequency distribution of words corresponding to the plurality of predefined topics.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, and opinion)). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses categorizing the help request based on the frequency distribution of words corresponding to the plurality of predefined topics (corresponds to evaluation and judgement with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and a memory, the processor executing instructions stored in the memory to cause the system to provide operations comprising:”, “at a server”, “by the server”, “at the server”, as drafted, are reciting a generic computer component. The generic computer components in these steps 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which amounts to insignificant extra-solution activity, is a well-understood, routine, and conventional function because the recitation is directed to presenting an offer.
Regarding Claim 20, 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to using a Kullback-Leibler distance to provide a similarity measure between the first and second frequency distribution. Each of the following limitation(s):
wherein the Kullback-Leibler distance (KLD) measure provides a similarity measure using a term-scoring function based on differences between the first frequency distribution and the second frequency distribution.
as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts (including mathematical relationships, mathematical formulas, or equations). For example, but for the generic computer components language, the above limitations in the context of this claim encompasses that the KLD measure uses a term scoring function to provide a distance between two frequency distributions (corresponds to using mathematical methods (KLD with a scoring function) to perform mathematical operations and analysis (measure the distance between two frequency distributions)). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a processor; and a memory, the processor executing instructions stored in the memory to cause the system to provide operations comprising:”, “at a server”, “by the server”, “at the server”, as 
Further, the recitation of "to enable presentation of a response to the current help request" amounts to insignificant extra-solution activity of presenting offers and gathering statistics. See MPEP 2106.05 (d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, MPEP 2106(d)(ll) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;". Therefore, the recitation of "to enable presentation of a response to the current help request", which 

Response to Arguments
Regarding rejections under 35 U.S.C. 101
Applicant’s argument: 
“The claims are patentable subject matter for at least the reason that the instant claims cover a practical application and, in particular, machine learning to automatically respond to a help request. See, e.g., October 2019, USPTO Update on Subject Matter Eligibility Notice. For at least this reason, withdrawal of the pending rejection under 35 U.S.C. §101 is respectfully requested.”
Response:
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive. All limitations of the independent claims, under broadest reasonable interpretation, can be considered to be abstract ideas that covers mental processes and mathematical concepts but for the recitation of generic computer components and insignificant extra-solution activity. For example: 
receiving… a current help request describing in text a problem with a computer application or computing device; (under broadest reasonable interpretation this limitation corresponds to the mental concept of observing a help request that describes a problem with a computer or application)
pre-processing… the current help request by at least filtering the text to remove one or more non-technical words and stemming the text by reducing one or more technical words in the text to a base form: (under broadest reasonable interpretation this limitation corresponds to the mental concept of evaluating a help request by removing stop words (words such as “a”, “an”, “the”…) and stemming words (changing networking to network) using judgement with the assistance of pen and paper)
under broadest reasonable interpretation this limitation corresponds to using a mathematical concept such as Latent Dirichlet allocation to determine a frequency distribution)
comparing… the first frequency distribution of the preprocessed current help request to a plurality of previous help requests, the plurality of previous help requests including the plurality of predefined topics and a plurality solutions associated with the plurality of predefined topics; (under broadest reasonable interpretation this limitation corresponds to the mental concept of evaluating and judging a frequency distribution by comparing it to another help request)
determining the preprocessed current help request is textually similar to a previous help request, the determining based on a Kullback-Leibler distance (KLD) measure between the first frequency distribution and a second frequency distribution of the previous help request, the previous help request associated with a known solution for a previous problem, the second frequency distribution corresponding to the plurality predefined topics in the previous help request; and(under broadest reasonable interpretation this limitation corresponds to using a mathematical concept such as KLD to measure the distance between two frequency distributions )
assigning, based on the Kullback-Leibler distance (KLD) measure between the preprocessed current help request and the previous help request, the known solution for the previous problem as the known solution for the preprocessed current help request… (under broadest reasonable interpretation this limitation corresponds to the mental concept of evaluating the KLD distance measure and using judgement to determine if the known solution for the previous request should be assigned as the solution for the current help request, based on the KLD measure)
The additional elements of the independent claims are merely recitation of generic computer components and recitation of insignificant extra-solution activity (presenting offers). As discussed 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, MPEP 2106(d)(ll) notes that the insignificant extra-solution activity of presenting offers and gathering statistics is a well-understood, routine, and conventional function. Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding rejections under 35 U.S.C. 103
Applicant’s argument: 
“Holmes describes a question-answering system configured to obtain input regarding a question and generate an answer in response to the question, such that the answer is delivered as an output. Holmes disclose an answer generator configured to manage an interaction between a user and the question-answering system. The Holmes system may be trained by generating answers to questions prior to user-system interactions. However, Holmes fails to disclose one or more aspects of claim 1….
In view of the foregoing, claim 1 is allowable over Holmes and Proux. whether taken alone or in combination. Therefore, the rejection under 35 U.S.C. §103 of claim 1 should be withdrawn.”
Response:
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Somasundaram et al. (Automatic Categorization of Bug Reports Using Latent Dirichlet Allocation) teaches using techniques such as Latent Dirichlet allocation and Kullback-Leibler divergence to categorize and compare bug reports. 
Roy et al. (Clustering and Labeling IT Maintenance Tickets) teaches a system that uses Latent Dirichlet allocation and Kullback-Leibler divergence with a scoring function to categorize and label IT support tickets. 
Pingclasai et al. (Classifying Bug Reports to Bugs and Other Requests Using Topic Modeling) teaches a system that uses Latent Dirichlet allocation to obtain topics from bug reports. 
Xia et al. (Improving Automated Bug Triaging with Specialized Topic Model) teaches using topic modelling techniques such as Latent Dirichlet allocation to categorize bug reports. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./ Examiner, Art Unit 2125  

                                                                                                                                                                                              /KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125